Exhibit 99.1 Paulson Investment Company, Inc. Statement of Financial Condition December 31, 2013 Filed as PUBLIC information pursuant to Rule 17a-5(d) under the Securities Exchange Act of 1934. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ANNUAL AUDITED REPORT SEC FILE NUMBER FORM X-17A-5 8-026807 PART III FACING PAGE Information Required of Brokers and Dealers Pursuant to Section 17 of the Securities Exchange Act of 1934 and Rule 17a-5 Thereunder REPORT FOR THE PERIOD BEGINNING January 1, 2013 AND ENDING December 31, 2013 MM/DD/YY MM/DD/YY A. REGISTRANT IDENTIFICATION NAME OF BROKER-DEALER Paulson Investment Company, Inc. OFFICIAL USE ONLY ADDRESS OF PRINCIPAL PLACE OF BUSINESS: (Do not use P.O. Box No.) FIRM ID NO. 1ovejoy Street, Suite 720 (No. and Street) Portland Oregon (City) (State) (Zip Code) NAME AND TELEPHONE NUMBER OF PERSON TO CONTACT IN REGARD TO THIS REPORT Murray G. Smith (503) 243-6005 (Area Code - Telephone No.) B. ACCOUNTANT IDENTIFICATION INDEPENDENT PUBLIC ACCOUNTANT whose opinion is contained in this Report* PETERSON SULLIVAN LLP (Name - if individual, state last, first, middle name) 601 Union Street, Suite 2300 Seattle WA 98108 (Address) (City) (State) (Zip Code) CHECK ONE: ☒
